                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION


BRYAN K. KUYKENDOLL,                      )
                                          )
                          PLAINTIFF       )
                                          )
            VS.                           )    CAUSE NO. 3:17-CV-766 RLM-MGG
                                          )
COMMISSIONER OF SOCIAL                    )
SECURITY,                                 )
                                          )
                          DEFENDANT       )


                               OPINION AND ORDER

      Bryan K. Kuykendoll seeks judicial review of a final decision by the

Commissioner of Social Security denying his applications for disability insurance

benefits and supplemental security income under Title II of the Social Security

Act, 42 U.S.C. §§ 423 and 1382 et seq. The court has jurisdiction over this action

pursuant to 42 U.S.C. § 405(g). For the reasons that follow, court denies Mr.

Kuykendoll’s request to reverse the Administrative Law Judge’s decision or

remand this action for further proceedings, and affirms the ALJ’s denial of

benefits.



                                 I. BACKGROUND

      Mr. Kuykendoll alleged that his disability began on March 1, 2011. Mr.

Kuykendoll’s      2014   applications   for   disability   insurance   benefits   and

supplemental security income were denied in February 2017. Before this case,

Mr. Kuykendoll had filed applications for disability insurance benefits and
supplemental security income in 2003, 2010, 2012, and 2013. These

applications were denied and Mr. Kuykendoll didn’t appeal those decisions.

      At the 2017 hearing on these applications, the ALJ concluded that Mr.

Kuykendoll had numerous severe and non-severe impairments. The severe

impairments were degenerative disk disease; left shoulder/rotator cuff status

post-arthroscopic surgery and rotator cuff repair; anxiety; and depression. The

non-severe impairments were mild sleep apnea; Hepatitis C; benign prostatic

hypertrophy (“BPH/enlarged prostate”); chronic obstructive pulmonary disease

(“COPD”), asthma, and bronchitis; carpal tunnel-like syndrome; left hip pain; a

mild heart murmur; and podiatry issues. The ALJ concluded that Mr.

Kuykendoll’s impairments weren’t severe enough, either singularly or in

combination, to meet or medically equal any of the impairments listed in 20

C.F.R. Pt. 404, Subpt. P, App’x 1. The ALJ considered listings 1.02A (major

dysfunction of a joint), 1.04 (disorders of the spine), and 12.06 (anxiety-related

disorders) in his decision.

      The ALJ determined that Mr. Kuykendoll was mildly restricted in his daily

living. He could perform fine and gross shoulder movements and had a normal

gait and station, but couldn’t engage in sustained lifting, reaching, pushing,

kneeling, or crouching. The ALJ also determined that Mr. Kuykendoll was mildly

restricted in his social functioning and that his impairments created moderate

difficulties with concentration, persistence, and pace. Mr. Kuykendoll lived with

his mother. He attended church occasionally and saw friends irregularly. He

                                        2
struggled with group interaction but appeared to fare well in one-on-one

scenarios. He could cooperate with others, follow directions, and foster romantic

relationships. He handled his own medical care and that of his mother, although

he sometimes struggled to recall detailed medical history. Mental health

providers at Oaklawn Psychiatric Center determined that his attention and

concentration were within the normal limits.

      The ALJ found that Mr. Kuykendoll had the residual functional capacity

to perform unskilled, light exertional work with a number of limitations. These

included limitations on lifting, carrying, pushing, reaching, climbing, and

kneeling. The ALJ further found that Mr. Kuykendoll was capable of work

involving interaction with superiors and the general public and that he could

also perform other work that existed in significant numbers in the national

economy.

      The ALJ concluded that Mr. Kuykendoll wasn’t disabled within the

meaning of the Social Security Act and so wasn’t entitled to disability benefits.



                             II. STANDARD OF REVIEW

      The issue before the court isn’t whether Mr. Kuykendoll is disabled, but

whether substantial evidence supports the ALJ’s decision that he wasn’t

disabled. Scott v. Astrue, 647 F.3d 734, 739 (7th Cir. 2011); Nelms v. Astrue,

553 F.3d 1093, 1097 (7th Cir. 2009). Substantial evidence means “such relevant

evidence as a reasonable mind might accept as adequate to support a

                                        3
conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); Jones v. Astrue,

623 F.3d 1155, 1160 (7th Cir. 2010). In reviewing the ALJ’s decision, the court

can’t reweigh the evidence, make independent findings of fact, decide credibility,

or substitute its own judgment for that of the Commissioner, Simila v. Astrue,

573 F.3d 503, 513 (7th Cir. 2009); Powers v. Apfel, 207 F.3d 431, 434–435 (7th

Cir. 2000), but instead must conduct “a critical review of the evidence,

considering both the evidence that supports, as well as the evidence that detracts

from, the Commissioner’s decision.” Briscoe v. Barnhart, 425 F.3d 345, 351 (7th

Cir. 2005). While the ALJ isn’t required “to address every piece of evidence or

testimony presented, he must provide a ‘logical bridge’ between the evidence and

the conclusions so that [the court] can assess the validity of the agency’s ultimate

findings and afford the claimant meaningful judicial review.” Jones v. Astrue,

623 F.3d 1155, 1160 (7th Cir. 2010). ALJs must “sufficiently articulate their

assessment of the evidence to assure [the court] that they considered the

important evidence and to enable [the court] to trace the path of their reasoning.”

Scott v. Barnhart, 297 F.3d 589, 595 (7th Cir. 2002) (internal quotations

omitted).



                                  III. DISCUSSION

   Mr. Kuykendoll believes the ALJ made several errors requiring remand: 1)

that the ALJ erred in not including all relevant limitations in his Residual

Functional Capacity determination; 2) that the ALJ erred in not giving a treating

                                         4
physician’s opinion controlling weight; and 3) that the ALJ’s erred in improperly

overemphasizing Mr. Kuykendoll’s ability to complete daily activities. Mr.

Kuykendoll asks the court to either reverse the Commissioner’s decision and

award benefits or remand the case for further proceedings.



                      A. The Inclusion of All Relevant Limitations

      Mr. Kuykendoll says the ALJ didn’t properly include all his relevant

limitations in the determination of his residual functional capacity.   The ALJ

must include all relevant evidence in the residual functional capacity

determination. 20 C.F.R. § 404.1545(a). The Commissioner responds that the

limitations were properly considered.

      Mr. Kuykendoll argues that the ALJ didn’t consider his pulmonary

ailments and his tendonitis. An ALJ must consider all medical evidence on the

record, even non-severe evidence. Varga v. Colvin, 794 F.3d 809 (7th Cir. 2015).

The ALJ considered both limitations. The ALJ didn’t directly mention Mr.

Kuykendoll’s pulmonary ailments, the ALJ did cite his proper use of his C-pap

machine (used for COPD and sleep apnea) and ability for home exercise. The ALJ

didn’t specifically mention Mr. Kuykendoll’s use of a walking cane, but

determined that he could exercise, complete household tasks, shop at stores,

and that he had a normal gait. The ALJ directly considered those conditions in

deciding that Mr. Kuykendoll could engage in unskilled work.

      Mr. Kuykendoll also says the ALJ ignored certain concentration,

                                        5
persistence, and pace limitations. An ALJ must consider such limitations. Craft

v. Astrue, 539 F.3d 668, 676 (7th Cir. 2008); SSR 96-8p (the ALJ “must consider

limitations and restrictions imposed by all of an individual’s impairments, even

those that are not ‘severe.’”). Much of Mr. Kuykendoll’s argument essentially

attempts to relitigate the ALJ findings, characterizing the various limitations as

more severe than the ALJ determined. This court isn’t in a position to reweigh

such evidence. Simila v. Astrue, 573 F.3d 503, 513 (7th Cir. 2009); Powers v.

Apfel, 207 F.3d 431, 434–35 (7th Cir. 2000). The ALJ considered Mr.

Kuykendoll’s concentration, persistence, and pace limitations in detail. The ALJ

considered psychiatric assessments as well as an extensive review of Mr.

Kuykendoll’s ability to complete daily activities.

      Mr. Kuykendoll argues that these findings don’t support a proper

concentration, persistence, and pace determination under the standard set forth

in Yurt v. Colvin, 758 F.3d 850 (7th Cir. 2014); see also DeCamp v. Berryhill,

2019 U.S. App. LEXIS 5587 (7th Cir. 2019); Paul v. Berryhill, 2019 U.S. App.

LEXIS 4608, __ Fed. Appx. __, 2019 WL 643261 (7th Cir. 2019); Winsted v.

Berryhill, 915 F.3d 466 (7th Cir. 2019). Yurt and its progeny involved a lack of

discussion on a plaintiffs’ concentration, persistence, and pace. In these cases,

the ALJs disregarded specific testimony and documentary evidence on the

plaintiffs’ concentration, persistence, and pace limitations. These cases also

centered on a discussion of the inadequacy of various hypotheticals the ALJs

used in their RFC determinations because the hypotheticals lacked a proper

                                         6
logical connection to the plaintiffs’ concentration, persistence, and pace.

      The ALJ discussed Mr. Kuykendoll’s concentration, persistence, and pace

thoroughly and there is no indication that the ALJ engaged in inadequate

hypotheticals. The vocational expert determined that Mr. Kuykendoll could

complete unskilled work that required “little or no judgment.” 20 C.F.R.

404.1568(a); 416.968(a). The record shows that the ALJ’s conclusion was absent

of attenuated hypotheticals and grounded in the thorough analysis of plaintiff’s

concentration, persistence, and pace.

      It was further asserted during oral argument that Yurt stood for the

proposition that a finding of a severe impairment must mean that a plaintiff was

severely limited in concentration, persistence, and pace. The court understands

the standard differently. An impairment’s severity acts as a requirement for

further analysis – any impairment found not be slight or “not severe” results in

a claim denial. 20 C.F.R. § 404.1520(c), 416.920(c). If an impairment is deemed

severe, it is first evaluated to determine whether, on medical evidence alone, the

impairment precludes any work function. 20 C.F.R. Pt. 404, Subpt. P, App’x 1.

If not, the impairment is evaluated based on the limitation it sets on plaintiff’s

ability to work. 20 C.F.R. § 404.1520(f), 416.920(f). This determination considers

a wide variety of factors including age, education, work history, and social

interaction. 20 C.F.R. § 404.1520(e), 416.920(e). The ALJ’s determination that

Mr. Kuykendoll had a number of severe impairments does not necessarily mean

that he must also find that Mr. Kuykendoll had severe limitations.

                                        7
                             B. Dr. Platt’s Medical Opinion

      Mr. Kuykendoll alleges that the ALJ didn’t give appropriate weight to the

medical opinion of his treating physician, Dr. Platt. If a treating physician’s

opinion is “well-supported” and “not inconsistent” with other evidence on the

record it should be afforded controlling weight. Puzio v. Astrue, 630 F.3d 704,

710 (7th Cir. 2011). If a treating physician’s opinion is to be discounted, the ALJ

must describe the reasons for the discount. Martinez v. Astrue, 630 F.3d 693,

698 (7th Cir. 2011).

      The ALJ considered Dr. Platt’s medical opinion as it pertained to Mr.

Kuykendoll, devoting three full paragraphs to Dr. Platt’s diagnoses of depression

and anxiety. This analysis also included a consideration of Mr. Kuykendoll’s

improvement in those conditions. Other physicians in the record reported the

improved conditions. The ALJ thought much of Dr. Platt’s opinion on Mr.

Kuykendoll’s ability to perform work was speculative. The ALJ discussed this

and concluded such speculated conclusions were worth little weight, finding that

Dr. Platt’s determinations of depression and anxiety weren’t supported by

evidence in the record while the determination that Mr. Kuykendoll’s ability to

follow simple tasks was supported by evidence An ALJ is “not required to rely

entirely on a particular physician’s opinion” if the opinion is inconsistent with

the evidence in the record. Schmidt v. Astrue, 496 F.3d 833, 845 (7th Cir. 2007);

Diaz v. Chater, 55 F.3d 300, 306 at n.6 (7th Cir. 1995).

                                        8
                    C. Overemphasizing Mr. Kuykendoll’s Abilities

      Mr. Kuykendoll alleges that the ALJ improperly overemphasized his ability

to complete daily tasks in its analysis of his residual functional capacity. As

stated before, this court is limited in what it can review. Skarbek v. Barnhart,

390 F.3d 500, 505 (7th Cir. 2004) (determinations made by the ALJ cannot be

overturned unless “patently wrong.”). For Mr. Kuykendoll’s claim to be correct,

the ALJ must have given his daily activity abilities so much weight as to render

his residual functional capacity “patently wrong” in light of the evidence. Skarbek

v. Barnhart, 390 F.3d at 505.

      Looking towards “daily activity” ability to the exclusion of other factors is

improper. Bjornson v. Astrue, 671 F.3d 640, 674 (7th Cir. 2012); Beardsley v.

Colvin, 758 F.3d 834 (7th Cir. 2014). Had the ALJ looked exclusively at Mr.

Kuykendoll’s daily activity ability when determining his residual functional

capacity, remand would be required. But the ALJ focused on a number of factors

in its RFC determination: Mr. Kuykendoll’s mental and physical impairments,

medications that help with the impairments, surgeries, daily activities, and

ability to perform work functions. The ALJ came to the RFC determination by

considering all of these factors and didn’t overemphasize one to the exclusion of

others.




                                        9
                                IV. CONCLUSION

      For these reasons, the court AFFIRMS the Commissioner's decision. The

Clerk shall enter judgment accordingly.

      SO ORDERED.

      ENTERED:       March 28, 2019



                                       /s/ Robert L. Miller, Jr.
                                    Judge, United States District Court




                                      10
